Harvey, J.
(concurring specially): The legal principles announced and followed in Keown v. Young, 129 Kan. 563, 283 Pac. 511, were not new when that decision was written, as shown by the authorities cited therein. Since that decision was announced it has been cited, with others to the same effect, and the legal principles stated therein have been followed, by the supreme court of New Jersey (Adams v. De Yoe, 11 N. J. Misc. 319, 166 Atl. 485); the supreme court of Iowa (Phillips v. Werndorff, 215 Ia. 521, 243 N. W. 525); the supreme court of Minnesota (Smith v. Mann, 184 Minn. 485, 239 N. W. 223); the supreme court of Florida (Feinstone v. Allison Hospital, Inc., 106 Fla. 302, 143 So. 251); and by the Texas court of civil appeals (Phillips v. Wright [Tex. Civ. App.], 81 S. W. 2d 129). The legal principles, with authorities from many states, also are embodied in the text (53 C. J. 1248) printed since our opinion was announced. Hence, it appears our decision is well grounded in the law. In fact, appellant in this case does not seriously contend otherwise. While complaining somewhat of the legal principles there announced, lie makes no contention the decision is not in harmony with the law, nor that it should be reversed. Rather, he seeks to distinguish it from the case at bar by now contending that the Kleinheins, whom he first sued as the original wrongdoers, were never in fact liable. As a basis for this argument it is pointed out that they answered in that case denying liability, and that they confessed no liability °at the time they made the payment of $350. An examination of the opinion in Keown v. Young, supra, discloses that the same question was presented by the record in that case. It was then thought to be not worthy of special consideration, and it should receive no special consideration here. Aside from other points which might be suggested, plaintiff should not be heard to say that he sued a party, charging him with negligence, and accepted money from him in settlement of such charge, but as a matter of fact there never was any liability. Such a contention would require the defendant in this action to assume the burden of proving the negligence of the defendant in the original case, while plaintiff would take the position that the defendant in the original action was not negligent, which is directly opposed to the position he took in the first action and upon which he recovered by way of settlement.
I agree that the judgment of the court below should be affirmed.